DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2020 has been considered by the examiner.  

Claim Objections
Claims 1, 2, 5, 9 and 10 are objected to because of the following informalities: 
Claim 1, line 12-13: the limitation appears to have a typo. Examiner suggest amending to recite, for example, “an intermediate measurement electrode layer disposed in contact with a surface at a solid electrolyte body side of the surface measurement electrode layer”.
Claim 2, line 2: please amend to recite “each of the plurality of layers included in the intermediate measurement electrode” for consistency with the language of claim 1. 
Claim 5, lines 4-6: the limitation appears to have a typo. Examiner suggest amending to recite, for example, “an intermediate measurement a solid electrolyte body side of the surface measurement electrode layer”.
Claim 9, line 2: the limitation “the noble metal” lacks explicit antecedent basis. However, the limitation is not indefinite and thus is objected to herein. Examiner suggest amending to recite, for example, “comprise Pt or an alloy of Pt….”
Claim 10, line 1: please amend to recite “[[The]]A gas sensor comprising the gas sensor element according to claim 1”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the other surface of the solid electrolyte body" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The Claims 2-10 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Claim 1 recites the limitation “the surface measurement electrode layer has a higher porosity than the intermediate measurement electrode layer has” and “the intermediate measurement electrode layer comprises a plurality of layers”. The scope of these limitations are unclear as the first limitation seems to compare the porosity of two individual layers while the latter limitation implies that there are actually plural intermediate layers. It is unclear if the porosity of the “intermediate measurement electrode layer” is a combination of the plurality of layers or if the porosity is in reference to one specific layer. Given the plural layers will have different porosities either intentionally or unintentionally (due to processing differences), it is unclear if the porosity is the average porosity of the plural layers or if the porosity is in reference to just one “layer” as claimed. Claims 2-10 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Claim 4 recites the limitation “intermediate measurement electrode layer has a porosity of 15% or less”. The claim appears to recite an individual “layer” while claim 1 recites “the intermediate measurement electrode layer comprises a plurality of layers”. It is unclear if the entire plurality of layers have a porosity of 15% or less or if only a single “layer” of the plurality of layers has a porosity of 15% or less. 
Claim 5 recites the limitations “wherein the reference electrode comprises: a surface measurement electrode layer comprising a surface serving as a contact surface with a reference electrode”. This limitation does not make sense as it appears to recite a Claims 6-8 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 5. 
Claim 6 recites “the surface measurement electrode layer”. Claim 6 depends from claim 5, which has previously recited wherein the reference electrode comprises “a surface measurement electrode layer” and also depends from claim 1, which as previously recited wherein the measurement electrode comprises “a surface measurement electrode layer”. The scope of the claim is unclear as it is unclear which of these two surface measurement electrode layers is being further limited in claim 6. 
Claims 7-8 recite “the intermediate measurement electrode layer”. Claims 7-8 depend from claim 5, which has previously recited wherein the reference electrode comprises “an intermediate measurement electrode layer” and also depends from claim 1, which as previously recited wherein the measurement electrode comprises “an intermediate measurement electrode layer”. The scope of the claim is unclear as it is unclear which of these two intermediate measurement electrode layers is being further limited in claims 7-8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (JP 2004/061323 A, machine translation).
Regarding claims 1 and 10, Tokunaga discloses a gas sensor and a gas sensor element ([Pg. 1, claim 1]) comprising:
a solid electrolyte body having oxygen ion conductivity, a measurement electrode provided on one surface of the solid electrolyte body and exposed to a measurement gas, and a reference electrode provided on the other surface of the solid electrolyte body and exposed to a reference gas (solid electrolyte body 2/20 having an oxygen ion conductivity has a measurement electrode 21b/21c/21a present on one side of the solid electrolyte that is exposed to the measurement gas and a reference electrode 4/22 exposed to a reference gas [Pgs. 3 and 5-6; Figs. 3-4]); wherein
both the measurement electrode and the reference electrode comprise noble meta particles, solid electrolyte particles having oxygen ion conductivity, 
The measurement electrode comprises:
a surface measurement electrode layer comprising a surface serving as a contact surface with the measurement gas (top layer 21b is the “surface measurement electrode layer” and the top surface of this layer is the “surface” that makes contact with the measurement gas through the protective layer 26 [Pgs. 5-6; Figs. 3-4])) and an intermediate measurement electrode layer disposed in contact with a surface at a solid electrolyte body side of the surface measurement electrode layer (21c/21b are the “intermediate” measurement electrode layer that make contact with the bottom surface of 21b that is at a “solid electrolyte body side” of the layer 21b [Pgs. 5-6; Figs. 3-4]),
the measurement electrode layer has a higher porosity than the intermediate measurement electrode layer has (Table 1, samples 1-11 show the outermost electrode 21b (third column) having a porosity greater than the innermost electrode 21a (first column); furthermore samples 17-17-26 all show wherein the outermost electrode 21b (third column) has a higher porosity than the average of the two “intermediate” layers 21a/21c);
the intermediate measurement electrode layer comprises a plurality of layers (the inner layers 21c/21a are interpreted as the “intermediate measurement electrode layers” [Pgs. 5-6; Figs. 3-4]).
Regarding claim 2, Tokunaga further discloses wherein each of the [plurality of] layers included in the intermediate measurement electrode layer have a porosity increasing from the solid electrolyte body toward the surface measurement electrode layer (the porosity of the inner electrode layer 21a is less than the porosity of the middle electrode layer 21c for each of samples 17-26 in Table 1 and thus the porosity increases from the solid electrolyte body toward the surface measurement electrode layer [see Table 1; Note: the third (right-most) column of each major column is the porosity]).
Regarding claim 9, Tokunaga further discloses wherein the noble metal included in the noble metal particles is Pt or an alloy of Pt and at least one type selected from a group consisting of Rh, Pd, Au, and Ag (the metal particles are at least one of Pt, Rh, Pd, and Au and in particular platinum or platinum, rhodium, palladium, ruthenium, and gold or alloys thereof [Pg. 4]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, as applied to claim 1 previously, and further in view of Schneider et al. (WO 2015/193084 A1, machine translation).
Regarding claims 3-4
Tokunaga fails to disclose, however, wherein the surface measurement electrode layer has a porosity of 15% or more and 30% or less, of instant claim 3, or wherein the intermediate measurement electrode layer has a porosity of 15% or less, of instant claim 4. 
Schneider discloses a sensor element for measuring a gas in a measuring gas space [Para. 0002] wherein the sensor electrode 22 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider further teaches wherein the first layer, that is exposed to the sample gas (i.e., the surface measurement electrode layer) has a porosity that is higher than the second layer 32 (i.e., the intermediate measurement electrode layer). Schneider teaches that the “surface measurement electrode layer” 30 should have a porosity of 10% to 40% including, for example, 25% and wherein the “intermediate measurement electrode layer” 32 should have a porosity of 0% to 8% [Para. 0057]. Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the measurement gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosities of the electrode layers 21a/b/c of Tokunaga to have select and utilize a porosity within the disclosed range of Schneider (i.e., 10-40% for the outer electrode layer and 0-8% for the “intermediate” layer(s)) because Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the 
Regarding claims 5 and 8, Tokunaga discloses the limitations of claim 1 as discussed previously. 
Tokunaga is silent on the composition/structure of the reference electrode 4 and thus fails to expressly teach wherein the reference electrode comprises “a surface measurement electrode layer comprising a surface serving as a contact surface with the reference [gas] and an intermediate measurement electrode layer disposed in contact with a surface at solid electrolyte body side of the surface measurement electrode layer, and the surface measurement electrode layer has a higher porosity than the intermediate measurement electrode layer”, of instant claim 5, and wherein the intermediate measurement electrode layer comprises a plurality of layers, of instant claim 8. 
Schneider discloses a sensor element for measuring a gas in a measuring gas space [Para. 0002] wherein the sensor electrode 22 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider teaches wherein the reference electrode has a structure that is identical to the sensing electrode [Para. 0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Tokunaga such that the reference electrode 4/22 has a structure that is identical to the sensing electrode 
Regarding claims 6-7, the Examiner notes that the rejection of claims 6-7 would be identical to the rejection of claims 3-4 above if the “surface measurement electrode layer” and “intermediate measurement electrode layer” are interpreted as being in reference to the “measurement electrode”. However, assuming the layers are in reference to the “reference electrode”, the rejection of claims 6-7 are provided under an alternative rejection below.
Tokunaga in view of Schneider disclose the limitations of claim 5 as discussed previously wherein the reference electrode is formed of an identical composition as the measuring electrode. 
Tokunaga fails to teach, however, wherein the [reference electrode] surface measurement electrode layer has a porosity of 15% or more and 30% or less, of instant claim 6, or wherein the [reference electrode] intermediate measurement electrode layer has a porosity of 15% or less, of instant claim 7
Schneider further discloses, however, wherein the sensor electrode 22 and reference electrode 26 comprises a plurality of layers including a first layer 30 and a second layer 32 [Paras. 0054-0055]. Schneider further teaches wherein the first layer, that is exposed to the sample gas (i.e., the surface measurement electrode layer) has a porosity that is higher than the second layer 32 (i.e., the intermediate measurement electrode layer). Schneider teaches that the “surface measurement electrode layer” 30 should have a porosity of 10% to 40% including, for example, 25% and wherein the “intermediate measurement electrode layer” 32 should have a porosity of 0% to 8% [Para. 0057]. Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the measurement gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosities of the reference electrode layers of Tokunaga (equivalent to layers 21a/b/c but of the reference electrode) to have select and utilize a porosity within the disclosed range of Schneider (i.e., 10-40% for the outer electrode layer and 0-8% for the “intermediate” layer(s)) because Schneider teaches that porosities in this range provide for an increased surface area to maximize gas exchange at the electrode layer facing the gas and provides for a high material density and improved bonding of the intermediate electrode layer to the solid electrolyte layer 12 [Para. 0057]. Furthermore, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diehl (US 2002/0017462 A1) disclose an electrode for a sensing or reference electrode that comprises a plurality of layers wherein the outer layer has a porosity greater than the inner layer. Kurachi et al. (US 4,863,583 A) and Schneider et al. (US 2002/0023838 A1) disclose a multilayer electrode disposed on a solid electrolyte body. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795